DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 28-30 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 28 depends from both claim 1 and claim 26.  See MPEP § 608.01(n).  Accordingly, the claims 28-30 have not been further treated on the merits.
Claim 28 (and by dependency claims 29 and 30) recites “The component of claim 1, the component of claim 26”, however per 37 C.F.R. 1.75 “Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only”. The reference to both claims 1 and 26 in a non-alternative manner is improper. MPEP 608.01(n) provides examples of proper multiple dependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9-13, 21-23, 26, 27, 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cardinali et al. (US 2017/0207524).

Regarding claim 1 Cardinali discloses:
A component for an electronic device
the component comprising: 
a housing (e.g. 12, FIG.1, 154 FIG.7 “formed from metal portions of housing 12” paragraph [0056]); 
a plastic substrate (e.g. 42 FIG.13, paragraph [0052], 160 FIG.7, paragraphs [0051], [0059]), disposed adjacent to the housing (e.g. shown e.g. FIG.7 FIG.17); and 
a thermoplastic overlayer (e.g. 156 FIG.7, described e.g. paragraph [0050]), insert molded into the housing; 
wherein the plastic substrate is disposed between the housing and the thermoplastic overlayer (as shown e.g. FIG.7); 
wherein the thermoplastic overlayer envelops all major and minor faces of the plastic substrate other than a housing interface of the plastic substrate (shown e.g. FIG.7, FIG.13), which is a major face of the plastic substrate abutting the housing (shown e.g. FIG.7, FIG.13).

Regarding claim 4 Cardinali discloses: 
an adhesive layer disposed between the plastic substrate and the housing (described e.g. paragraphs [0053], [0059]).  

Regarding claim 5 Cardinali discloses:
the housing defining one or more mechanical features (described e.g. paragraphs [0044], [0053], [0059], also adjacent 142, 158 FIG.7) retaining the plastic substrate at a predetermined location within the housing when the thermoplastic overlayer is insert molded into the housing atop the plastic substrate.  

Regarding claim 9 Cardinali discloses: 
the plastic substrate (e.g. metal, plastic paragraphs [0051], [0059], plastic silicon paragraph [0052]) and the thermoplastic overlayer (e.g. thermoplastic paragraph [0050]) are manufactured from different materials.  

Regarding claim 10 Cardinali discloses:
the housing is manufactured from aluminum (e.g. described paragraph [0027]).  

Regarding claim 11 Cardinali discloses:
electrically conductive material disposed within the plastic substrate (e.g. resistor paragraph [0049], metal, paragraph [0055]).  

Regarding claim 12 Cardinali discloses:
the electrically conductive material defines an antenna (described e.g. paragraph [0055]).  

Regarding claim 13 (insofar as it is understood) Cardinali discloses: 
the antenna is electrically isolated from electrical connections to any of a receiver, transmitter, or transceiver (e.g. parasitic antenna resonating element paragraph [0076], inherently isolated from electrical connection).

Regarding claim 21 Cardinali discloses:
 the electrically conductive material comprises a resistive material (e.g. resistor described paragraph [0049]).

Regarding claim 22 Cardinali discloses:
the plastic substrate comprises a first half (e.g. above 44 FIG.5) and a second half (e.g. below 144 FIG.5) which are joined together about the electrically conductive material (as described e.g. paragraph [0052])

Regarding claim 23 Cardinali discloses:
 the electrically conductive material is insert molded into the plastic substrate (described e.g. paragraph [0044])

Regarding claim 26 Cardinali discloses:
the housing defining a major face (e.g. 154 FIG.7, top face of bottom 12 FIG.17, paragraph [0056]), a first minor face, a second minor face, a third minor face, and a fourth minor face (four vertical faces of 12 shown/indicated FIG.1).  

Regarding claim 27 Cardinali discloses:
first minor face, the second minor face, the third minor face, and the fourth minor face (four vertical walls of 12 shown/indicated FIG.1) extending orthogonally from the first major face (e.g. vertical walls from bottom of 12/154  FIG.17).  

Regarding claim 31 Cardinali discloses:
the plastic substrate and the thermoplastic overlayer are manufactured in different colors (e.g. thermoplastic color, vs silicon color (paragraph [0052]) vs electroplated metals colors (paragraph [0061])).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach devices similar to those disclosed in the present application.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached between the hours of 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841           


/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841